PER CURIAM.
After a consideration of the facts presented by the -appeal in this case, the court finds that the special election for congress called -and held in April, 1900, was the election contemplated by section 795, Revised Statutes 1898, which forms the basis for the appointment of-registrars of election. The vote cast for each political party should be separately tabulated and returned, and the highest vote polled for any one of the political parties on the nomination made for such party for Congress should be the basis for the appointment of registrars of election at the next succeeding election, without counting the vote cast by any other party for the same candidate on another-ticket. The vote cast on the Populist ticket for Mr. King, the candidate on the Democratic ticket, could not properly be counted as cast for the Democratic candidate, as a basis of appointing registrars. But the respective votes cast for the several candidates on the Democratic and Populists tickets are not shown in proof, and hence the court has no data, except upon the pleading, from which to determine what the respective vote was on such party tickets for representative to congress.
"We find no reversible error in the record. The judgment of the district court is affirmed, without costs to either party.